46 F.3d 1136
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Betty J. SMITH, Appellant,v.Donna E. SHALALA, Secretary of the Department of Health andHuman Services, Appellee.
No. 94-3006.
United States Court of Appeals,Eighth Circuit.
Submitted:  Jan. 10, 1995.Filed:  Jan. 31, 1995.

Before LOKEN, Circuit Judge, GODBOLD,* Senior Circuit Judge, and MORRIS SHEPPARD ARNOLD, Circuit Judge.
PER CURIAM.


1
In late 1990, Betty Smith applied for federal disability benefits, citing back problems as of July 17, 1990.  See 42 U.S.C. Sec. 423(a)(1), Sec. 1382(a)(1).  After a hearing, an administrative law judge denied her application in mid-1991.  See 42 U.S.C. Sec. 405(b), Sec. 1383(c).  Ms. Smith sued in federal district court for judicial review of that decision nine months later.  See 42 U.S.C. Sec. 405(g), Sec. 1383(c)(3).  On cross-motions for summary judgment, a magistrate judge recommended denial of Ms. Smith's claim.  The district court denied Ms. Smith's claim in mid-1994.


2
In the meantime, in late 1993, after a subsequent application in late 1992 by Ms. Smith, a different administrative law judge awarded disability benefits to Ms. Smith as of June 1, 1991.  In this appeal, therefore, Ms. Smith challenges the denial of benefits only for the period between July 17, 1990, and June 1, 1991.


3
We have reviewed all of the exhibits submitted to the administrative law judge, the transcript of the hearing before the administrative law judge, and the report of the administrative law judge.  In our view, there is substantial evidence "on the record as a whole," see, e.g., Ghant v. Bowen, 930 F.2d 633, 637 (8th Cir. 1991), see also 42 U.S.C. Sec. 405(g), to support the administrative law judge's determination that Ms. Smith was not entitled to disability benefits between July 17, 1990, and June 1, 1991.  We therefore affirm the judgment of the district court.1  See 8th Cir.  R. 47B.



*
 The HONORABLE JOHN C. GODBOLD, Senior Circuit Judge, United States Court of Appeals for the Eleventh Circuit, sitting by designation


1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri, adopting the report and recommendations of the Honorable David D. Noce, United States Magistrate Judge for the Eastern District of Missouri.  See 28 U.S.C. Sec. 636(b)(1)(B)